         Case 4:19-cv-05276-EFS     ECF No. 14     filed 10/05/20   PageID.1325 Page 1 of 15




1
                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON
2

3
                                                                         Oct 05, 2020
                                                                             SEAN F. MCAVOY, CLERK


4

5                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
6

7    TERESA H.,1                                     No.   4: 19-CV-5276-EFS

8                                 Plaintiff,
                                                     ORDER GRANTING PLAINTIFF’S
9                    v.                              SUMMARY-JUDGMENT MOTION
                                                     AND DENYING DEFENDANT’S
10   ANDREW M. SAUL, the Commissioner                SUMMARY-JUDGMENT MOTION
     of Social Security,
11
                                  Defendant.
12

13

14            Before the Court are the parties’ cross summary-judgment motions.2

15   Plaintiff Teresa H. appeals the denial of benefits by the Administrative Law Judge

16   (ALJ). She alleges the ALJ erred by 1) discounting Plaintiff’s symptom reports and

17   2) improperly weighing the medical opinions. In contrast, Defendant Commissioner

18   of Social Security asks the Court to affirm the ALJ’s decision finding Plaintiff is not

19

20
     1   To protect the privacy of the social-security Plaintiff, the Court refers to her by
21
     first name and last initial or by “Plaintiff.” See LCivR 5.2(c).
22
     2   ECF Nos. 11 & 12.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 1
         Case 4:19-cv-05276-EFS      ECF No. 14        filed 10/05/20   PageID.1326 Page 2 of 15




1    disabled. After reviewing the record and relevant authority, the Court grants
2    Plaintiff’s Motion for Summary Judgment, ECF No. 11, and denies the
3    Commissioner’s Motion for Summary Judgment, ECF No. 12.
4                           I.     Five-Step Disability Determination
5             A five-step sequential evaluation process is used to determine whether an
6    adult claimant is disabled.3 Step one assesses whether the claimant is currently
7    engaged in substantial gainful activity.4 If the claimant is engaged in substantial
8    gainful activity, benefits are denied.5 If not, the disability-evaluation proceeds to
9    step two.6
10            Step two assesses whether the claimant has a medically severe impairment,
11   or combination of impairments, which significantly limits the claimant’s physical
12   or mental ability to do basic work activities.7 If the claimant does not, benefits are
13   denied. 8 If the claimant does, the disability-evaluation proceeds to step three.9
14

15

16
     3   20 C.F.R. §§ 404.1520(a), 416.920(a).
17
     4   Id. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i).
18
     5   Id. §§ 404.1520(b), 416.920(b).
19
     6   Id. §§ 404.1520(b), 416.920(b).
20
     7   Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).
21
     8   Id. §§ 404.1520(c), 416.920(c).
22
     9   Id. §§ 404.1520(c), 416.920(c).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 2
      Case 4:19-cv-05276-EFS         ECF No. 14     filed 10/05/20   PageID.1327 Page 3 of 15




1             Step three compares the claimant’s impairment(s) to several recognized by
2    the Commissioner to be so severe as to preclude substantial gainful activity.10 If an
3    impairment meets or equals one of the listed impairments, the claimant is
4    conclusively presumed to be disabled.11 If an impairment does not, the disability-
5    evaluation proceeds to step four.
6             Step four assesses whether an impairment prevents the claimant from
7    performing work she performed in the past by determining the claimant’s residual
8    functional capacity (RFC).12 If the claimant is able to perform prior work, benefits
9    are denied.13 If the claimant cannot perform prior work, the disability-evaluation
10   proceeds to step five.
11            Step five, the final step, assesses whether the claimant can perform other
12   substantial gainful work—work that exists in significant numbers in the national
13   economy—considering the claimant’s RFC, age, education, and work experience.14
14   If so, benefits are denied. If not, benefits are granted.15
15

16
     10   20 C.F.R. 404.1520(a)(4)(iii), 416.920(a)(4)(iii).
17
     11   Id. §§ 404.1520(d), 416.920(d).
18
     12   Id. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).
19
     13   Id. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).
20
     14   Id. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v); Kail v. Heckler, 722 F.2d 1496, 1497-98
21
     (9th Cir. 1984).
22
     15   20 C.F.R. §§ 404.1520(g), 416.920(g).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 3
      Case 4:19-cv-05276-EFS          ECF No. 14     filed 10/05/20   PageID.1328 Page 4 of 15




1               The claimant has the initial burden of establishing entitlement to disability
2    benefits under steps one through four.16 At step five, the burden shifts to the
3    Commissioner to show that the claimant is not entitled to benefits.17
4                              II.   Factual and Procedural Summary
5               Plaintiff filed a Title II and XVI application, alleging a disability onset date
6    of February 14, 2013.18 Her claim was denied initially and upon reconsideration.19
7    A telephonic administrative hearing was held before Administrative Law Judge
8    Glenn Meyers.20
9               In denying Plaintiff’s disability claims, the ALJ made the following findings:
10
                      Plaintiff met the insured status requirements through September 30,
11
                       2013;
12
                      Step one: Plaintiff had not engaged in substantial gainful activity
13
                       since February 14, 2013, the alleged onset date;
14
                      Step two: Plaintiff had the following medically determinable severe
15
                       impairments: depressive disorder (bipolar disorder vs major
16

17

18
     16   Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
19
     17   Id.
20
     18   AR 75 & 89.
21
     19   AR 86, 100, 115, & 129.
22
     20   AR 36-71.
23

                       ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 4
      Case 4:19-cv-05276-EFS         ECF No. 14    filed 10/05/20   PageID.1329 Page 5 of 15




1                     depressive disorder), anxiety disorder, attention deficit/hyperactivity
2                     disorder, and posttraumatic stress disorder;
3
                     Step three: Plaintiff did not have an impairment or combination of
4
                      impairments that met or medically equaled the severity of one of the
5
                      listed impairments;
6
                     RFC: Plaintiff had the RFC to perform a full range of work at all
7
                      exertional levels but with the following nonexertional limitations:
8
                            [Plaintiff] is capable of engaging in unskilled, repetitive,
                            routine tasks in two-hour increments. She cannot have
9
                            contact with the public, can work in proximity to, but not
                            in coordination with coworkers, and can have occasional
10
                            contact with supervisors. [Plaintiff] will be off task at
                            work 10% of the time but still meet minimum production
11
                            requirements, and will be absent from work one time per
                            month.
12
                     Step four: Plaintiff was not capable of performing past relevant work;
13
                      and
14
                     Step five: considering Plaintiff’s RFC, age, education, and work
15
                      history, Plaintiff could perform work that existed in significant
16
                      numbers in the national economy, such as Marker, Hand Bander, and
17
                      Photocopy Machine Operator.21
18
             When assessing the medical-opinion evidence, the ALJ gave:
19

20

21

22
     21   AR 20-28.
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 5
      Case 4:19-cv-05276-EFS         ECF No. 14    filed 10/05/20   PageID.1330 Page 6 of 15




1
                      significant weight to the opinions of State agency consultants Dan
2
                       Donahue, Ph.D. and John Gilbert, Ph.D.; and
3
                      some weight to the opinion of state agency medical consultant Drew
4
                       Stevick, M.D. and William Drenguis, M.D., Thomas Genthe, Ph.D.,
5
                       and Tae-Im Moon, Ph.D.22
6
              The ALJ also found that Plaintiff’s medically determinable impairments
7
     could reasonably be expected to cause some of the alleged symptoms, but that her
8
     statements concerning the intensity, persistence, and limiting effects of those
9
     symptoms were not entirely consistent with the medical evidence and other
10
     evidence in the record.23
11
              Plaintiff requested review of the ALJ’s decision by the Appeals Council,
12
     which denied review.24 Plaintiff timely appealed to this Court.
13
                                     III.   Standard of Review
14
              A district court’s review of the Commissioner’s final decision is limited.25 The
15
     Commissioner’s decision is set aside “only if it is not supported by substantial
16
     evidence or is based on legal error.”26 Substantial evidence is “more than a mere
17

18
     22   AR 26.
19
     23   AR 24.
20
     24   AR 1.
21
     25   42 U.S.C. § 405(g).
22
     26   Hill v. Astrue, 698 F.3d 1153, 1158 (9th Cir. 2012).
23

                       ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 6
      Case 4:19-cv-05276-EFS        ECF No. 14    filed 10/05/20   PageID.1331 Page 7 of 15




1    scintilla but less than a preponderance; it is such relevant evidence as a reasonable
2    mind might accept as adequate to support a conclusion.”27 Moreover, because it is
3    the role of the ALJ and not the Court to weigh conflicting evidence, the Court
4    upholds the ALJ’s findings “if they are supported by inferences reasonably drawn
5    from the record.”28 The Court considers the entire record as a whole.29
6             Further, the Court may not reverse an ALJ decision due to a harmless
7    error.30 An error is harmless “where it is inconsequential to the [ALJ’s] ultimate
8    nondisability determination.”31 The party appealing the ALJ’s decision generally
9    bears the burden of establishing harm.32
10

11

12
     27   Id. at 1159 (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)).
13
     28   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
14
     29   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (The court “must
15
     consider the entire record as whole, weighing both the evidence that supports and
16
     the evidence that detracts from the Commissioner's conclusion,” not simply the
17
     evidence cited by the ALJ or the parties.); Black v. Apfel, 143 F.3d 383, 386 (8th
18
     Cir. 1998) (“An ALJ's failure to cite specific evidence does not indicate that such
19
     evidence was not considered[.]”).
20
     30   Molina, 674 F.3d at 1111.
21
     31   Id. at 1115 (quotation and citation omitted).
22
     32   Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 7
      Case 4:19-cv-05276-EFS       ECF No. 14     filed 10/05/20   PageID.1332 Page 8 of 15




1                                         IV.   Analysis
2    A.       Plaintiff’s Symptom Reports: Plaintiff establishes consequential
3             error.
4             Plaintiff argues the ALJ failed to provide valid reasons for rejecting her
5    symptom reports. When examining a claimant’s symptom reports, the ALJ must
6    make a two-step inquiry. “First, the ALJ must determine whether there is objective
7    medical evidence of an underlying impairment which could reasonably be expected
8    to produce the pain or other symptoms alleged.”33 Second, “[i]f the claimant meets
9    the first test and there is no evidence of malingering, the ALJ can only reject the
10   claimant’s testimony about the severity of the symptoms if [the ALJ] gives ‘specific,
11   clear and convincing reasons’ for the rejection.”34 Here, the ALJ found Plaintiff’s
12   statements concerning the intensity, persistence, and limiting effects of her
13   symptoms inconsistent with 1) Plaintiff’s statements to treatment providers, 2)
14   Plaintiff’s performance on mental status examinations, 3) minimal observations of
15   psychiatric difficulties in treatment notes, and 4) Plaintiff’s activities.35
16            Though diverse, all of the reasons offered by the ALJ for discrediting the
17   Plaintiff’s mental health symptoms rest on the severity of her symptoms and their
18

19
     33   Molina, 674 F.3d at 1112.
20
     34   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (quoting Lingenfelter, 504
21
     F.3d at 1036).
22
     35   AR 24-26.
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 8
      Case 4:19-cv-05276-EFS         ECF No. 14   filed 10/05/20   PageID.1333 Page 9 of 15




1    impact on her life and functioning not being consistent from report to report.36
2    However, Plaintiff is correct when she characterizes bipolar disorder as a mental
3    health impairment which presents on an episodic basis.37 “[A] person who suffers
4    from a mental illness will have better days and worse days, so a snapshot of any
5    single moment says little about her overall condition.”38 Without some indication
6    the Plaintiff’s bipolar symptoms were (or were not) considered as part of the ALJ’s
7    symptom-report analysis, this Court cannot say the reasons offered by the ALJ are
8    “clear and convincing.”
9               The ALJ found that Plaintiff inconsistently described the reasons she
10   stopped working and that during appointments, treatment providers documented
11   normal judgment and thought content.39 The ALJ also noted that Plaintiff’s
12

13
     36   Id.
14
     37   ECF No. 11 at 17-19. See Kangali v. Barnhart, 454 F.3d 627, 628 (7th Cir. 2011)
15
     (“[The ALJ thought the medical witnesses had contradicted themselves when they
16
     said the Plaintiff’s mental illness was severe yet observed that she was behaving
17
     pretty normally during her office visits. There was no contradiction; bipolar
18
     disorder is episodic.”).
19
     38   Punzio v. Astrue, 630 F.3d 704, 710 (9th Cir. 2011). See also Garrison v. Colvin,
20
     759 F.3d 995, 1018 (9th Cir. 2014 (“[I]t is error to reject a claimant’s testimony
21
     merely because symptoms wax and wane in the course of treatment.”).
22
     39   AR 24-25.
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 9
     Case 4:19-cv-05276-EFS       ECF No. 14   filed 10/05/20   PageID.1334 Page 10 of 15




1    treatment providers routinely documented normal mood and affect during
2    appointments, and that on occasion documented irritable, tearful, and/or anxious
3    affect.40 In addition, the ALJ noted demonstrations by Plaintiff being well groomed,
4    cooperative attitude, and normal behavior.41 However, at the same time, the record
5    shows some symptoms came and went (e.g., concentration, judgment, and affect)
6    and some symptoms persisted nearly the whole period (e.g., anxiety), while
7    Plaintiff’s diagnoses of bipolar disorder remained constant across all treatment
8    records.42
9

10
     40   AR 25.
11
     41   Id.
12
     42   See, e.g., AR 374, 375, & 377 (normal mood and affect); AR 382 (normal mood and
13
     affect, behavior normal, judgment and thought content normal); AR 430 (alert and
14
     oriented to person, place and time, normal mood and affect, positive for decreased
15
     concentration); AR 437-38 (alert and oriented to person place and time, normal
16
     mood and affect, judgment and thought content normal); AR 564 (speech rapid and
17
     pressured, easily distracted, insight and judgment limited due to impulsive
18
     behaviors, racing thought, and poor concentration and focus); AR 700 & 704-08
19
     (anxious affect but range within normal limits, disheveled appearance, cooperative
20
     behavior within normal limits, fully oriented logical thought process, thought
21
     content normal) AR 748-51 (tearful; appeared depressed; speech coherent and
22
     appropriate rhythm and rate; oriented; immediate, recent, and remote memory
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 10
     Case 4:19-cv-05276-EFS       ECF No. 14   filed 10/05/20   PageID.1335 Page 11 of 15




1             Lastly, the ALJ discounted Plaintiff’s symptom reports because they were
2    inconsistent with her activities of daily living.43 If a claimant can spend a
3    substantial part of the day engaged in pursuits involving the performance of
4    exertional or non-exertional functions, the ALJ may find these activities
5    inconsistent with the reported disabling symptoms.44 The ALJ highlighted that
6

7
     intact; concentration distracted; judgement and insight poor); AR 796 (mood
8
     dysphoric, affect tearful, confused at times); AR 612 (cooperative, poor eye contact,
9
     affect sullen with restricted range, alert and fully oriented, insight and judgment
10
     poor to fair); AR 798 (neatly groomed, cooperative, good eye contact, mild
11
     psychomotor agitation, speech pressured with appropriate volume and insight,
12
     insight and judgment fair); AR 862 (affect euthymic, no psychomotor agitation,
13
     reports ongoing paranoia and delusions, insight and judgment fair): AR 834 (calm
14
     cooperative, reports high anxiety, insight poor, judgment poor to fair); & AR 1029
15
     (Plaintiff alert and oriented, cooperative, intermittent eye contact, speech mildly
16
     pressured, insight and judgment fair, but not stable yet to be discharge, still
17
     having mood swings and anxiety.); see also AR 541 (Plaintiff found lying in chapel
18
     at counseling center with no shoes, tearful, and depressed affect.); & AR 708
19
     (Plaintiff reported living with women who treated her like a pet dog and moving to
20
     Arkansas for a few days with an abusive man before moving back to Washington.).
21
     43   AR 25-26.
22
     44   Molina, 674 F.3d at 1113.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 11
     Case 4:19-cv-05276-EFS       ECF No. 14    filed 10/05/20   PageID.1336 Page 12 of 15




1    Plaintiff was able to drive and engaged in activities including moving heavy
2    furniture, completing yardwork, riding horses, and cooking and cleaning in lieu of
3    rent.45 In order for Plaintiff’s cited activities to be deemed “high-functioning
4    activities of daily living” constituting a clear and convincing reason to discount
5    Plaintiff’s symptoms, the ALJ needed to have more meaningfully articulated this
6    finding considering Plaintiff’s episodic bipolar symptoms. These cited activities,
7    which can be achieved in relatively short periods of time, and not on an everyday
8    basis, do not “contradict claims of a totally debilitating impairment.”46
9             On this record, there is not enough information for the Court to determine
10   whether the ALJ’s finding of inconsistency regarding Plaintiff’s statements
11   considered Plaintiff’s bipolar symptoms. In order for the ALJ to rely on examples of
12   inconsistent symptom severity or treatment, the ALJ is required to explain why
13   the examples of inconsistent mental health treatment or reporting were, in fact,
14   examples of improvement or true discrepancies, rather than the ebb and flow of the
15   claimant’s mental impairments.47 Had the ALJ expressly considered Plaintiff’s
16

17
     45   AR 25-26, 449, 453, & 609.
18
     46   Molina, 674 F.3d at 1112-13.
19
     47   Garrison, 759 F.3d at 1018 (observing that, while the claimant’s various
20
     conditions and symptoms would come and go, the claimant consistently had
21
     diagnoses of bipolar disorder and PTSD, and continually had GAF scores in the
22
     range of 50 to 55).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 12
     Case 4:19-cv-05276-EFS       ECF No. 14    filed 10/05/20   PageID.1337 Page 13 of 15




1    bipolar disorder in this case, the ALJ would have been required to explain why the
2    inconsistencies in question were not attributable to Plaintiff’s ongoing mental
3    issues. Thus, the ALJ failed to provide specific, clear and convincing reasons,
4    supported by substantial evidence, for discrediting Plaintiff’s reported symptoms.
5    B.       Other Steps: The ALJ must reevaluate.
6             Because the ALJ’s weighing of Plaintiff’s symptom reports impacted his
7    weighing of the medical evidence, the Court will not analyze Plaintiff’s remaining
8    claims. Instead, on remand, when weighing Plaintiff’s symptom reports, the ALJ
9    must more meaningfully explain how Plaintiff’s reported symptoms, including the
10   waxing and waning of Plaintiff’s bipolar symptoms, are inconsistent with the
11   medical record and her activities of daily living.
12   C.       Remand for Further Proceedings
13            Plaintiff submits a remand for payment of benefits is warranted.
14            The decision whether to remand a case for additional evidence, or simply to
15   award benefits is within the discretion of the court.”48 When the court reverses an
16   ALJ’s decision for error, the court “ordinarily must remand to the agency for
17   further proceedings.”49
18

19
     48   Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987) (citing Stone v. Heckler,
20
     761 F.2d 530 (9th Cir. 1985)).
21
     49   Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017); Benecke v. Barnhart, 379
22
     F.3d 587, 595 (9th Cir. 2004) (“[T]he proper course, except in rare circumstances, is
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 13
     Case 4:19-cv-05276-EFS     ECF No. 14    filed 10/05/20   PageID.1338 Page 14 of 15




1          Here, remand for further proceedings, rather than for an award of benefits,
2    is necessary. Even if the ALJ considers Plaintiff’s bipolar diagnoses in evaluating
3    the waxing and waning of Plaintiff’s symptoms, it is not clear what additional
4    exertional and non-exertional limitations are to be added to the RFC. .
5          On remand, the ALJ is to reweigh the medical-opinion evidence of Thomas
6    Genthe, Ph.D. and Tae-Im Moon, Ph.D., and Plaintiff’s symptom reports. The ALJ
7    is to consider whether the inconsistencies in Plaintiff’s reported symptoms are true
8    discrepancies, rather than the waxing and waning of Plaintiff’s bipolar disorder.
9                                     V.     Conclusion
10         Accordingly, IT IS HEREBY ORDERED:
11         1.     Plaintiff’s Motion for Summary Judgment, ECF No. 11, is
12                GRANTED.
13         2.     The Commissioner’s Motion for Summary Judgment, ECF No. 12, is
14                DENIED.
15         3.     The Clerk’s Office shall enter JUDGMENT in favor of Plaintiff
16                REVERSING and REMANDING the matter to the Commissioner of
17                Social Security for further proceedings consistent with this
18                recommendation pursuant to sentence four of 42 U.S.C. § 405(g).
19         4.     The case shall be CLOSED.
20

21
     to remand to the agency for additional investigation or explanation”); Treichler v.
22
     Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014).
23

                ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 14
     Case 4:19-cv-05276-EFS        ECF No. 14      filed 10/05/20    PageID.1339 Page 15 of 15




1          IT IS SO ORDERED. The Clerk’s Office is directed to file this Order and
2    provide copies to all counsel.
3          DATED this 5th day of October 2020.
4
                                    s/Edward F. Shea _____________
5                                      EDWARD F. SHEA
                               Senior United States District Judge
6

7

8

9

10
            Q:\EFS\Civil\2019\19cv5276. Teresa H. SS MSJ.LC02.docx
11

12

13

14

15

16

17

18

19

20

21

22

23

                 ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 15
